Exhibit A copy of this preliminary short form prospectus has been filed with the securities regulatory authorities in each of the provinces of Canada, but has not yet become final for the purpose of the sale of securities.Information contained in this preliminary short form prospectus may not be complete and may have to be amended.The securities may not be sold until a receipt for the short form prospectus is obtained from the securities regulatory authorities. No securities regulatory authority has expressed an opinion about these securities and it is an offence to claim otherwise.This short form prospectus constitutes a public offering of these securities only in those jurisdictions where they may be lawfully offered for sale and therein only by persons permitted to sell such securities. These securities have not been and will not be registered under the United States Securities Act of 1933, as amended (the"1933 Act"), or any state securities laws.Accordingly, except to the extent permitted by the Underwriting Agreement (as defined herein), these securities may not be offered or sold within the United States except in transactions exempt from the registration requirements of the 1933 Act and applicable state securities laws.This preliminary short form prospectus does not constitute an offer to sell or a solicitation of an offer to buy any of these securities within the United States.See "Plan of Distribution". Information has been incorporated by reference in this prospectus from documents filed with the securities commissions or similar authorities in Canada. Copies of the documents incorporated herein by reference may be obtained on request without charge from the General Counsel of Baytex Energy Ltd., the administrator of Baytex Energy Trust, at Suite2200, Bow Valley Square II, 205– 5th Avenue S.W., Calgary, Alberta, T2P2V7, telephone (403)269-4282, and are also available electronically at www.sedar.com PRELIMINARY SHORT FORM PROSPECTUS NEW ISSUE March27, $100,050,000 6,900,000Trust Units Baytex Energy Trust (the "Trust" or "Baytex" and, where the context requires, also includes its subsidiaries and partnership) is hereby qualifying for distribution 6,900,000trust units ("Trust Units" or "Units") of the Trust at a price of $14.50 per Trust Unit (the "Offering"). The Trust Units are listed on the Toronto Stock Exchange (the "TSX") and the New York Stock Exchange ("NYSE")under the trading symbols "BTE.UN" and "BTE", respectively.OnMarch 20, 2009, the last trading day prior to the public announcement of the Offering, the closing price of the Trust Units on the TSX was Cdn $15.60 and the closing price of the Trust Units on the NYSE was US $12.67.On March26, 2009, the closing price of the Trust Units on the TSX was Cdn $15.95 and the closing price of the Trust Units on the NYSE was US $12.90.The Trust has applied to list the Trust Units issuable pursuant to the Offering (including the Trust Units issuable on exercise of the Over-Allotment Option, as defined below) on the TSX and NYSE.Listing will be subject to the Trust fulfilling all of the listing requirements of the TSX and NYSE.The offering price of the Trust Units was determined by negotiation between Baytex Energy Ltd. ("Baytex Energy"), as administrator of, and on behalf of, the Trust, and TD Securities Inc., on its own behalf and on behalf of CIBC World Markets Inc., National Bank Financial Inc., RBC Dominion Securities Inc., Scotia Capital Inc., Canaccord Capital Corporation, FirstEnergy Capital Corp., Raymond James Ltd., Peters& Co. Limited, Tristone Capital Inc., UBS Securities Canada Inc., Cormark Securities Inc. and Dundee Securities Corporation (collectively, the "Underwriters"). Price: $14.50 per Trust Unit Price to the Public Underwriters' Fee (1) Net Proceeds to the Trust (1)(2) Per Trust Unit $ 14.50 $ 0.725 $ 13.775 Total (2)(3) $ 100,050,000 $ 5,002,500 $ 95,047,500 Notes: (1) Upon closing of the Offering, the Trust will pay the Underwriters a cash commission equal to 5% of the gross proceeds of the Offering.See "Plan of Distribution". (2) Before deducting expenses of the Offering, estimated to be $350,000, which will be paid from the general funds of the Trust. (3) The Trust has also granted to the Underwriters an option (the "Over-Allotment Option") to purchase up to an additional 1,035,000Trust Units on the same terms and conditions of the Offering, exercisable in whole or in part, at the sole discretion of the Underwriters, at any time on or within 30days following the closing of the Offering to cover over-allotments, if any.In respect of the Over-Allotment Option, the Trust will pay to the Underwriters a fee equal to 5% of the proceeds realized on the exercise of the Over-Allotment Option, or $0.725 per Trust Unit.If the Over-Allotment Option is exercised in full, the total Offering, Underwriters' fee and net proceeds to the Trust (before deducting expenses of the Offering) will be $115,057,500, $5,752,875 and $109,304,625, respectively.This short form prospectus also qualifies both the grant of the Over-Allotment Option and the distribution of the Trust Units issuable upon exercise of the Over-Allotment Option.See "Plan of Distribution".A purchaser who acquires Trust Units forming any part of the Underwriters' over-allocation position, if applicable, acquires those Trust Units under this short form prospectus regardless of whether the Underwriters' over-allocation position is ultimately filled through the exercise of the Over-Allotment Option or secondary market purchases. The following table sets forth the number of Trust Units that have been issued or may be issued by the Trust pursuant to the Over-Allotment Option: Underwriters' Position Maximum size or number of securities held Exercise Period Exercise Price Over-Allotment Option Up to 1,035,000 Trust Units, if exercised in full On or within 30 days following the closing of the Offering $14.50 per Trust Unit The Underwriters, as principals, conditionally offer the Trust Units for sale, subject to prior sale, if, as and when issued by the Trust and accepted by the Underwriters in accordance with the conditions contained in the Underwriting Agreement referred to under "Plan of Distribution" and subject to approval of certain legal matters relating to the Offering on behalf of the Trust by Burnet, Duckworth & Palmer LLP and on behalf of the Underwriters by McCarthy Tétrault LLP. The Trust has been advised by the Underwriters that, in connection with the Offering, the Underwriters may effect transactions that stabilize or maintain the market price of the Trust Units at levels other than those that might otherwise prevail in the open market.Such transactions, if commenced, may be discontinued at any time.See "Plan of Distribution". The Underwriters propose to offer the Trust Units initially at the offering price specified above.After a reasonable effort has been made to sell all of the Trust Units at the price specified, the Underwriters may subsequently reduce the selling price to investors from time to time in order to sell any of the Trust Units remaining unsold.Any such reduction will not affect the proceeds received by the Trust.See "Plan of Distribution". TD Securities Inc., CIBC World Markets Inc., National Bank Financial Inc., RBC Dominion Securities Inc. and Scotia Capital Inc., five of the Underwriters, are direct or indirect wholly owned subsidiaries of Canadian chartered banks that are lenders to Baytex Energy.Consequently, the Trust may be considered to be a "connected issuer" of these Underwriters for the purposes of securities regulations in certain provinces.The net proceeds of the Offering may be used to repay a portion of the Trust's indebtedness to such banks.See "Relationship Among the Trust and Certain Underwriters" and "Use of Proceeds". A return on an investment in the Trust Units is not comparable to the return on an investment in a fixed-income security.The recovery of an initial investment in the Trust is at risk, and the anticipated return on such investment is based on many performance assumptions.Cash distributions are not guaranteed.Although the Trust intends to make distributions of its available cash to holders of Trust Units ("Unitholders"), these cash distributions may be reduced or suspended.The actual amount distributed will depend on numerous factors, including profitability, debt covenants and obligations, fluctuations in working capital, the timing and amount of capital expenditures, applicable law and other factors beyond the control of the Trust.In addition, the market value of the Trust Units may decline if the Trust is unable to meet its cash distribution targets in the future, and that decline may be significant.See "Distributions to Unitholders" and "Risk Factors". It is important for an investor to consider the particular risk factors that may affect the industry in which it is investing, and therefore the stability of the distributions that it receives.See, for example, the risks described under "Risk Factors" herein and in the AIF (as defined herein).These sections also describe the Trust's assessment of certain risk factors, as well as the potential consequences to an investor if a risk should occur. The after tax return from an investment in Trust Units to Unitholders subject to Canadian income tax can be made up of both a return on capital and a return of capital.That composition may change over time, thus affecting an investor's after tax return.On October31, 2006, the Department of Finance (Canada) announced proposed changes to the taxation of certain publicly-traded trusts and partnerships and their unitholders.BillC-52, which received Royal Assent on June22, 2007, contained legislation implementing these proposals (collectively, the "SIFT Rules").Subject to the SIFT Rules, returns on capital are generally taxed as ordinary income in the hands of a Unitholder who is resident in Canada for purposes of the Income Tax Act (Canada) (the "Tax Act").Pursuant to the SIFT Rules, commencing January1, 2011 (provided the Trust only experiences "normal growth" and no "undue expansion" before then) certain distributions from the Trust which would have otherwise been taxed as ordinary income generally will be characterized as dividends in addition to being subject to tax at corporate rates at the Trust level.Returns of capital generally are (and under the SIFT Rules will continue to be) tax-deferred for Unitholders who are resident in Canada for purposes of the Tax Act (and reduce such Unitholder's adjusted cost base in the Trust Unit for purposes of the Tax Act).Distributions, whether of income or capital to a Unitholder who is not resident in Canada for purposes of the Tax Act, or that is a partnership that is not a "Canadian partnership" for purposes of the Tax Act, generally will be subject to Canadian withholding tax.Prospective purchasers should consult their own tax advisors with respect to the Canadian income tax considerations applicable in their own circumstances.See "Certain Canadian Federal Income Tax Considerations". The head office of the Trust and Baytex Energy are located at Suite 2200, Bow Valley Square II, 205 – 5th Avenue S.W., Calgary, Alberta, T2P 2V7 and the registered office of Baytex Energy is located at 1400, 350 – 7th Avenue S.W., Calgary, Alberta, T2P 3N9. Subscriptions for Trust Units will be received subject to rejection or allotment in whole or in part and the right is reserved to close the subscription books at any time without notice.It is expected that definitive Trust Unit certificates will be available for delivery at closing which is expected to occur on or about April 14, 2009 but in any event not later than April 30, The Trust Units are not "deposits" within the meaning of the Canada Deposit Insurance Corporation Act (Canada) and are not insured under the provisions of that act or any other legislation.Furthermore, the Trust is not a trust company and, accordingly, it is not registered under any trust and loan company legislation as it does not carry on, or intend to carry on, the business of a trust company. TABLE OF CONTENTS Page GLOSSARY OF TERMS 1 SPECIAL NOTES TO READER 2 DOCUMENTS INCORPORATED BY REFERENCE 3 Baytex Energy Trust 4 CONSOLIDATED CAPITALIZATION OF THE TRUST 5 DESCRIPTION OF SECURITIES BEING DISTRIBUTED 5 prior sales 5 trading price and volume OF SECURITIES 6 DISTRIBUTIONS TO UNITHOLDERS 6 USE OF PROCEEDS 7 PLAN OF DISTRIBUTION 8 RELATIONSHIP Between THE TRUST AND certain UNDERWRITERS 9 INTEREST OF EXPERTS 9 Certain CANADIAN FEDERAL INCOME TAX CONSIDERATIONS 10 ELIGIBILITY FOR INVESTMENT 14 RISK FACTORS 14 LEGAL PROCEEDINGS 14 AUDITORS, TRANSFER AGENT AND REGISTRAR 14 STATUTORY RIGHTS OF WITHDRAWAL AND rEsCISSION 15 CONSENT of auditors 16 CERTIFICATE OF THE TRUST C-1 CERTIFICATE OF THE UNDERWRITERS C-2 GLOSSARY OF TERMS In this short form prospectus, the following terms shall have the meanings set forth below, unless otherwise indicated: "1933 Act" means the United States Securities Act of 1933, as amended; "AIF" means the Annual Information Form of the Trust dated March26, 2009; "Annual Financial Statements" means the audited comparative consolidated financial statements of the Trust as at and for the years ended December31, 2008 and December31, 2007, together with the notes thereto and the report of the auditors thereon; "Baytex" or the "Trust" means Baytex Energy Trust and, where the context requires, also includes its subsidiaries and partnership; "Baytex Energy" means Baytex Energy Ltd.; "Burmis" means Burmis Energy Inc.; "Canadian GAAP" or "GAAP" means generally accepted accounting principles in Canada; "Convertible Debentures" means the 6.50% convertible unsecured subordinated debentures of the Trust issued on June 6, 2005; "Credit Facilities" means Baytex Energy Trust's $485.0 million syndicated credit facilities as described in note 6 to the Annual Financial Statements; "Finance" means the Department of Finance (Canada); "Information Circular" means the Trust's information circular and proxy statement dated April 3, 2008 relating to the annual and special meeting of the Unitholders held on May 20, 2008; "MD&A" means management's discussion and analysis of the financial condition and results of operation of the Trust for the year ended December 31, 2008; "NI 44-101" means National Instrument 44-101– Short Form Prospectus Distributions; "NI 51-102" means National Instrument 51-102 – Continuous Disclosure Obligations; "Notes" means the 12% unsecured subordinated promissory notes issued by Baytex Energy and held by the Trust pursuant to the plan of arrangement completed on September2, 2003 and other promissory notes issued by Baytex Energy or any other subsidiaries or affiliates of the Trust to the Trust from time to time; "NPI" means the net profit interest in the petroleum substances owned by Baytex Energy held by the Trust; "NPI Agreement" means the amended and restated net profit interest agreement between the Trust and Baytex Energy made as of September 2, 2003 providing for the creation of the NPI; "NYSE" means the New York Stock Exchange; "Offering" means the distribution of 6,900,000 Trust Units of the Trust under this short form prospectus; "Over-Allotment Option" means the option granted by the Trust to the Underwriters to purchase up to an additional 1,035,000 Trust Units on the same terms and conditions of the Offering, exercisable in whole or in part at the sole discretion of the Underwriters, at any time on or within 30 days following the closing of the Offering to cover over-allotments, if any; "SIFT Rules" means the legislation in Bill C-52, which received Royal Assent on June 22, 2007, implementing the proposed changes to the taxation of certain publicly-traded trusts and partnerships and their unitholders announced by Finance on October 31, 2006; "Sproule" means Sproule Associates Limited, independent petroleum consultants of Calgary, Alberta; "Tax Act" means the Income Tax Act (Canada) and the regulations thereunder; "Trust Indenture" means the third amended and restated trust indenture between the Trust and Baytex Energy made as of May20, 2008; "Trust Units" or "Units" means the units of the Trust, each unit representing an equal undivided beneficial interest therein; "TSX" means the Toronto Stock Exchange; "Underwriters" means collectively, TD Securities Inc., CIBC World Markets Inc., National Bank Financial Inc., RBC Dominion Securities Inc., Scotia Capital Inc., Canaccord Capital Corporation, FirstEnergy Capital Corp., Raymond James Ltd., Peters & Co. Limited, Tristone Capital Inc., UBS Securities Canada Inc., Cormark Securities Inc. and Dundee Securities Corporation; "Underwriting Agreement" means the agreement dated effective March 23, 2009 among the Trust, Baytex Energy and the Underwriters in respect of the Offering; "United States" or "U.S." means the United States of America; and "Unitholders" means holders of Trust Units. Words importing the singular number only include the plural, and vice versa, and words importing any gender include all genders. All dollar amounts set forth in this short form prospectus are in Canadian dollars, except where otherwise indicated. SPECIAL NOTES TO READER Forward-Looking Statements In the interest of providing Unitholders and potential investors with information about the Trust, including management's assessment of Baytex Energy's future plans and operations, certain statements in this short form prospectus are "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and "forward-looking information" within the meaning of applicable Canadian securities legislation (collectively, "forward-looking statements").Specifically, this short form prospectus contains forward-looking statements relating to the use of the net proceeds of the Offering, the closing date of the Offering and the future payment of distributions.In addition, certain documents incorporated by reference into this short form prospectus contain forward-looking statements.
